Citation Nr: 0015445	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for cervical 
myelopathy with loss of use of both lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from July 1960 to July 1963.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

The veteran has not submitted a plausible claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical myelopathy with loss of use of the lower 
extremities.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
compensation under 38 U.S.C.A. § 1151 for cervical myelopathy 
with loss of use of both lower extremities.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

38 U.S.C.A. § 1151, was recently amended by Congress to 
include a fault requirement.  Pub.L. 104-21, Title IV, 
§ 422(a); Sept. 26, 1996, 110 Stat. 2926.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998).  (But see VAOGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997).  The implementing regulation, 38 
C.F.R. § 3.358 remains in effect but now applies only to 
claims filed before October 1, 1997.  As to regulations 
relating to claims filed after October 1997, 38 C.F.R. 
§ 3.361 (1998) was enacted in response to, and to enable, the 
revised 38 U.S.C.A. § 1151 (West 1991).  However, this 'new' 
38 C.F.R. § 3.361 was rescinded by a final rule which became 
effective January 8, 1999 because the August 24, 1998 
publication in the Federal Register of 38 C.F.R. § 3.361 (and 
38 C.F.R. §§ 3.362 and 3.363) had been made without notice 
and comment.  See 64 Fed. Reg.1131-1132 (January 8, 1999).  

Here, the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 was received in October 1996 and, accordingly, the 
claim will be adjudicated by the Board, as it was by the RO, 
under the version of 38 U.S.C.A. § 1151 that requires no VA 
fault.  

It was held in Jones v. West, 12 Vet. App. 460, 464-65 (1999) 
(citing Boggs v. West, 11 Vet. App. 334, 344-45 (1998) 
(considering prior section 1151 claim as a claim for service 
connection)) that a claim for disability or additional 
disability under 38 U.S.C.A. § 1151 (West 1991) is treated as 
a claim for service connection, "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a service-connection claim to be well 
grounded a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Elkins v. West, 12 Vet. App. 209, 213 (1999) 
(en banc) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom.  Epps v. 
West, 118 S. Ct. 2348 (1998) (mem.)).  The second and third 
Caluza elements can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Thus, the requirements for a well-grounded claim under the no 
fault version of 38 U.S.C.A. § 1151 are, paralleling those 
set forth in Caluza, supra, generally as follows: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of 38 U.S.C.A.; 
and (3) medical evidence of a nexus between that asserted 
injury or disease and the current disability.  Similarly, 
"assuming, without deciding," [boldface added] that a 
continuity-of-symptomatology analysis would apply in a prior 
section 1151 case, the veteran's claim generally would be 
well grounded if he submitted evidence of each of the 
following: (a) evidence that a condition was "noted" during 
his VA hospitalization or treatment; (b) evidence showing 
continuity of symptomatology following such hospitalization 
or treatment; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-hospitalization/treatment symptomatology.  (Any 
other element of a successful prior section 1151 claim, such 
as that the "injury [is] . . . not the result of such 
veteran's own willful misconduct" would be for consideration 
in the adjudication of the merits of a well-grounded prior 
section 1151 claim.)  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded.  Jones v. West, 12 
Vet. App. 460, 464-65 (1999) (citing Elkins, 12 Vet. App. at 
219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)).  

In Jones v. West, 12 Vet. App. 460 (1999) it was assumed, for 
the limited purpose of determining well groundedness, that a 
claimed slip-and-fall injury during a period of VA 
hospitalization had actually occurred (and in Jones there was 
evidence of such a fall).  However, while in Jones there was 
evidence of current disability (of multiple joints) there was 
no competent medical evidence to relate any of the claimed 
conditions to VA treatment.  Thus, the claim was not well 
grounded on a standard well groundedness analysis.  

Moreover, in Jones v. West, 12 Vet. App. 460 (1999) the 
appellant could not prevail under the prior version of 
§ 1151, based on a continuity-of-symptomatology analysis [and 
in Jones the Court only assumed but specifically withheld 
deciding that a symptom continuity analysis was applicable].  
While in Jones the appellant was competent to testify as to 
symptoms, including pain, which he experienced, this did not 
necessarily mean that there was a nexus between his present 
conditions and the symptoms which were asserted to stem from 
VA treatment.  Rather, such a determination required 
specialized knowledge or training and was thus beyond the 
appellant's competency as a lay person.   

Once the appellant has established a well-grounded claim, the 
Board is required to adjudicate the claim on the merits and 
consider the other restrictions imposed by this section.  
See, e.g., 38 U.S.C.A. § 1151 (must not be the result of the 
veteran's own willful misconduct); 38 C.F.R. § 3.358 (1996) 
(additional disability must not be the "natural progress" of 
the condition)." Jimison v. West, 13 Vet. App. 57, 78 
(1999).  

In Jimison it was not held that the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology analysis applied in no fault 
§ 1151 claims but, rather, the Court stated that it would 
"assume for the purposes of this discussion that this 
regulation may be used for claims under 38 U.S.C.A. § 1151, 
because the Court had not yet addressed that subject.  See 
Jones, supra.  Nonetheless, this doctrine does not relieve 
the appellant of his burden of providing medical evidence 
which establishes a relationship between his current 
disability and his continuous symptomatology.  Here, the 
appellant has failed to present the required medical evidence 
in order to provide a well-grounded claim under this 
regulation, even if it applies."  Jimison, at 79.  

The doctrine of resolving doubt in favor of a does not ease 
the initial burden of submitting a well grounded claim and is 
not applicable in determinations of well groundedness; rather 
it is only after a well grounded claim is submitted that this 
doctrine, embodied in 38 U.S.C.A. § 5107(b), applies.  

Background

At the May 1999 hearing before the undersigned member of the 
Board sitting in Chicago, Illinois, the veteran's service 
representative noted that the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 had been received on 
October 30, 1996 (and, indeed, such is the case) (page 1 of 
that transcript).  The service representative summarized the 
contentions stating that while coming out of the North 
Chicago VA hospital in June 1982, and pulling an IV "pole" 
the veteran fell and injured his spinal cord, sustaining 
nerve damage, and had been crippled since then (page 3).  The 
veteran testified that he had been admitted in June 1982 but 
about four days later, in July 1982, it was hot and he tried 
to walk outside of the VA hospital and did not realize that 
there was a "stoop, a one step down, because I went out a 
fire entrance door and myself and the IV pole tumbled to the 
ground" (page 3).  With some assistance he got up and walked 
back to his room which was approximately 50 yards away, and 
went to bed but the next morning "I could not get up" and 
"I've been incontinent ever since" (page 3).  Since about a 
week after he was admitted for VA hospitalization in June 
1982 he has been confined to a wheel chair.  He had been 
discharged from periods of VA hospitalization in a wheel 
chair ever since about 1983.  He had been given the IV during 
his June 1982 VA hospitalization because he was told he was 
developing jaundice (page 4).  Just before he fell in June 
1982, he had opened the door and it was dark outside and the 
ground was about 15 inches below the bottom of the door.  
Ever since the morning after the fall, he had been unable to 
walk and had been incontinent (page 5).  He had been admitted 
in June 1982 and had been hospitalized for about 6 months.  
In January 1983, he was sent to the Hines VA hospital for his 
spinal condition and after several months was sent back to 
the North Chicago VA hospital and had been in a wheel chair 
during his treatment in 1982 and 1983 at both of these VA 
facilities (page 5).  All of the VA physicians at the VA 
Hospital in North Chicago had known of his fall but the 
veteran did not recall whether an injury report concerning 
the fall had ever been filed (page 6).  

Records of the veteran's putative VA hospitalization 
commencing in June 1982 are not on file.  A June 3, 1998 
report from the VA Chief of Staff of the VA Medical Center in 
North Chicago, Illinois reflects that with respect to an 
incident report or investigative report into a "fall 
incident" involving the veteran in 1982 at that facility, 
there was no computerized database at that time and all 
copies of incident reports or investigations were stored in a 
warehouse.  Last year, the warehouse had been purged of all 
materials except for the last three years.  Thus, there were 
no incident or investigative reports.  

In an October 1996 VA Form 21-4138, Statement in Support of 
Claim, the veteran reported that 5 days after admission in 
June 1982 to a VA hospital in North Chicago he had fallen 
down with an "IV pole" while coming out of the hospital 
building and sustained a spinal cord injury with nerve damage 
and had been crippled since then, having had to "live in a 
wheel chair."  

There are no clinical records of a period of VA 
hospitalization commencing in June 1982.  

A discharge summary of VA hospitalization commencing in July 
1982 is not on file but the admission clinical record and 
report of examination dated July 21, 1982 reflects that at 
admission the veteran complained of fatigue.  He had the 
smell of ethanol on his breath.  Examination of his neck 
revealed no pertinent abnormality.  He had some hyperreflexia 
of his lower extremities but motor and sensory functions were 
normal.  

The veteran was admitted to a VA hospitalization on September 
28, 1982.  A discharge summary of that hospitalization, which 
lasted until January 1984, reflects that he was brought in by 
police [a history with which the veteran now disagrees].  He 
was deeply jaundiced and his legs were edematous.  He had a 
long history of alcoholism.  He progressively became more 
confused and had severe mental confusion at admission.  He 
was transferred to intermediate care in January 1983 and was 
wheelchair bound but could walk a few steps with support of 
two people.  Upper extremity function was decreased and he 
was incontinent of bladder and bowel.  While an 
electroencephalogram (EEG) had been abnormal one year ago, a 
current EEG was normal.  The discharge diagnoses included 
incomplete quadriplegia due to myelopathy of unknown cause, 
metabolic encephalopathy, bacteremia (E. coli), liver 
failure, gastrointestinal bleeding, neurogenic bladder and 
bowel, microcytic anemia, and controlled alcoholism.  

Clinical records at admission on September 28, 1982 reflect 
that the veteran had fallen at home that morning and reported 
that his legs didn't work.  He was brought to the hospital in 
a wheelchair by a person connected with a national veterans 
service organization and a state service representative [not 
police].  It was noted that he had been previously 
hospitalized from July 21, 1982 to August 20, 1982 for 
hepatic failure and had gone into hepatic failure with 
encephalopathy with minimal liver enzymes and marked 
hyperbiliribinuria.  A clinical notation on September 29, 
1982 reflects that the veteran's problem was hepatic failure 
secondary to alcohol.  

A November 1982 VA clinical note reflects that the veteran 
had hepatic encephalopathy secondary to chronic alcoholism.  
He had severe weakness of both legs.  The provisional 
diagnosis was alcoholic myopathy.  After electrodiagnostic 
tests the impression was peripheral neuropathy, mixed type.  
There was more involvement in his legs.  There was no 
evidence of myelopathy.  

A VA clinical notation of January 1983 reflects impressions 
of hepatic encephalopathy, macrocytic anemia, possible 
posterior column degeneration of spinal cord secondary to 
nutritional deficiency of Folic Acid or Vitamin B12.  An 
April 8, 1983 notation reflects that the veteran had chronic 
alcoholism and had developed Korsakoff's psychosis.  

A VA clinical record of April 1983 reflects that the veteran 
reported having had generalized weakness of the upper and 
lower extremities, although greater in the lower extremities, 
for the last four months.  He had been unable to perform 
certain daily activities, e.g., being unable to cut meat.  It 
was noted that he had been transferred from another VA ward 
for neurological evaluation of his weakness but was not able 
to give a reliable history.  However, he presented with the 
following problems: (1) chronic ethanolism; (2) liver 
cirrhosis, biopsy proven, secondary to ethanolism; (3) status 
post hepatitis, secondary to ethanolism; (4) status post 
encephalopathy secondary to liver cirrhosis; (5) status post 
E. coli sepsis.  He admitted to having not been able to walk 
for four months.  A February 1983 myelogram had been 
unremarkable and two EEGs had been suggestive of 
encephalopathy.  

An August 11, 1983 VA clinical notation reflects an 
impression of myelopathy of unknown etiology, non-compressive 
type.  It was noted that a myelogram of February 23, 1983 had 
not revealed a lesion.   

In a November 1984 Statement in Support of Claim the veteran 
reported that he had been disabled since June 19, 1982 and 
was now confined to a wheel chair.  

The discharge diagnoses of VA hospitalization which commenced 
in December 1984 included myelopathy of uncertain etiology.  
The discharge diagnoses of VA hospitalization of June 1985 
included myelopathy of unknown etiology and alcoholism.  

The discharge diagnoses of VA hospitalization July 1996 
included quadriplegia, neurogenic bladder.  The discharge 
diagnoses of VA hospitalization from July to August 1996 
included degenerative joint disease (DJD), spine and lower 
extremity paresis, neurogenic bladder, and wheelchair bound 
since 1992.  

Analysis

Here, because the veteran's claim was filed prior to October 
1, 1997, adjudication of the merits of the claim would be on 
the basis on "no fault" provisions then in effect.  
However, an adjudication on the merits occurs only after a 
well grounded claim has been submitted.  Likewise, any 
consideration of whether an injury during VA hospitalization, 
as alleged, was due to willful misconduct would be for 
adjudication on the merits.  

Here, the veteran does have current disability of paralysis 
and, assuming solely for the limited purpose of determining 
well groundedness that the veteran did fall as he has 
testified, there is an injury during VA hospitalization.  
However, there is no competent medical nexus evidence 
relating the veteran's putative injury during a purported 
period of VA hospitalization and his current cervical 
myelopathy and paresis.  Specifically, while the veteran had 
suggested that he has had paralysis of both lower extremities 
following alleged injury during his purported June 1982 VA 
hospitalization, it is otherwise clear from the clinical 
evidence that he did in fact have some use of the legs after 
June 1982.  To the extent that the veteran has intimated that 
he has had complete paralysis of the lower extremities since 
June 1982 this is inherently incredible since it is clearly 
refuted by the clinical evidence and this factual inference 
will not be considered in adjudicating well groundedness.  

While in some cases, such as obvious paralysis following a 
spinal injury, lay evidence may be sufficient to well ground 
a claim such as in this case; here, competent medical 
evidence is required in light of the clinical evidence 
establishing that the paresis or paralysis of the extremities 
and the cervical myelopathy did not immediately follow any VA 
hospitalization in June 1982 or injury during such 
hospitalization (assuming both occurred).  Rather the 
evidence demonstrates a more gradual onset of spinal 
pathology.  In this regard, while the veteran has testified 
that all of the physicians who treated him during the 
purported VA hospitalization in June 1982 knew of his injury, 
he has not testified or stated that any physician, VA or 
private, has ever indicated that his spinal pathology is due 
to trauma, much less any trauma during a period of VA 
hospitalization in June 1982.  Indeed, a review of the entire 
clinical evidence reveals no diagnosis that the current 
spinal pathology is the result of trauma, although 
diagnostically other etiologies have at times been suspected.  
The majority of the diagnoses are that the veteran's current 
cervical myelopathy is of uncertain or unknown etiology.  

Accordingly, the claim for compensation under 38 U.S.C.A. 
§ 1151 for cervical myelopathy with loss of use of both lower 
extremities is not well grounded.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
cervical myelopathy with loss of use of both lower 
extremities is denied as not well grounded.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

